NIXON, P. J.
(after stating the facts). — I. It is contended by appellants that the petition does not state a cause of action; also, that it fails to state the causal connection between the negligence charged and the injury suffered.
It is sufficient to say that this assignment is not deserving of very serious consideration. The connection between the negligent manner of putting up and using the stove by the appellants and the fire resulting therefrom is directly alleged in the petition, which measures up to the standard required by the code of civil procedure. It contains a plain and concise statement of the facts which constituted plaintiff’s cause of action, and that is all the law requires.
*144The appellants also made objection to the introduction of testimony on the ground that the petition failed to state a cause of action as the items and value of the property destroyed were not specifically alleged. Such an objection to a petition after the filing of an answer, where the party has failed to demur, has not received very favorable consideration by the appellate courts. While a failure to demur does not waive the objection that no cause of action is stated, yet an answer to a petition admits that a case has been sufficiently stated to call for an answer; and, after verdict, a petition, however defectively it may have stated a cause of action, will sustain the verdict. The objection in this case comes too late after verdict as the petition does state a cause of action and its imperfect and defective statements, if any, were cured by the verdict. [Nowell v. Mode, 132 Mo. App. 232, 111 S. W. 641.]
II. It is further assigned as error that appellants’ motion to make the petition more definite and certain should have been sustained; that when the petition refers to “sawmill” and “machinery” appellants were entitled to know, in order to prepare for trial, the specific' articles upon which damage was claimed, and that the ownership, description and value of the same should have been alleged with reasonable certainty in the plaintiff’s petition.
Our courts have held in an unbroken line of decisions that a motion to make more definite and certain is waived by pleading over, which was done by the defendants in this case. Whatever argument may be urged in this behalf, we are confronted with an impassable wall, rising mountain high, across which is written “No thoroughfare,” and on which the Supreme Court has lately placed the copestone of Shohoney v. Quincy, O. & K. C. Ry. Co. (Nov. 27, 1909), 122 S. W. 1025. We have lent a willing ear to the persuasive argument of *145the appellants’ learned counsel, but we can only reply, the law is not so written in the State of Missouri.
III. Another assignment is that the trial court erred in refusing to admit in evidence a written contract which the appellants offered as to the terms on which they rented the buildings from the respondent.
At the trial, the appellants were permitted to prove that the respondent had agreed to furnish the rooms which their employees operated and also had agreed to furnish light, heat and power to manufacture and run the veneering, polishing and other machinery necessary for the manufacture of cigar boxes. Respondent did not deny that he made such a contract and on cross-examination admitted the making of the clauses in the excluded contract. The essential and material part of the contract as to who furnished the stove was admitted in evidence and the appellants were allowed the greatest latitude in introducing oral evidence as to the contents of the written contract. The exclusion of the written contract was therefore harmless error.
IV. Complaint is also made by the appellants because their demurrer to the evidence at the conclusion of the case was refused by the court. There was substantial evidence tending to prove every material allegation in the petition. The weight and credibility of the evidence was for the jury alone. Their deliberations are hedged about with constitutional guarantees and we cannot enter the vail in order to set aside the result of their deliberations.
Y. Appellants have failed to point out any error in the instructions given or to show that instructions were improperly refused. It would be unnecessary and superfluous for us to examine in detail these instructions. It is sufficient to say that the trial court submitted the issues to the jury fairly and liberally in be*146half of the appellants, and no reason has been shown why the law was not properly administered by the court.
VI. The final complaint of counsel for appellants is that one of the respondent’s attorneys in his closing argument before the jury used this language: “Take for instance, gentlemen, the case of a railroad running through a farm. A train passes; immediately thereafter fire is discovered on the right of way. No one saw the sparks from the engine, but the fire is there; it communicates to the adjoining crop and destroys it. Would anyone say that the passing engine was not the cause of the file, or that the railroad company under such circumstances was not liable for the damage done?”
This is called by appellants’ counsel an “inapt illustration;” but to ask an appellate court to reverse a judgment on such grounds is bordering on the frivolous and we dismiss it without further consideration.
The appellants had a fair trial before a jury and the judgment was undoubtedly for the right party. There is no error in the record that is material or such as warrants a reversal of the judgment, and the same is accordingly affirmed.
All concur.